Wagner, Judge,
delivered the opinion of the court.
This was an indictment under the statute (Wagn. Stat. 502,. § 20), charging the defendant with knowingly leasing certain premises for the purpose of being used in keeping a bawdy house. *536At tbe trial the defendant was found guilty and his punishment assessed at a fine of $100, to reverse which he took an appeal to this court.
It is very clear that the verdict cannot he sustained. The court erred manifestly in giving the instructions for the State, because there was no evidence to support them. There is no evidence to show that in renting the house the defendant had the least knowledge that the lessee was an improper character, or that the house was to be used for an immoral or unlawful purpose. Without this knowledge no conviction could be maintained. The case further shows that as soon as the character of the inmates of the house was brought to the attention of the defendant he caused them immediately to leave and vacate the premises. There is no evidence whatever to sustain the verdict and judgment, and the case must therefore be reversed and remanded.
The other judges concur.